SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 11, 2008 Charter Communications Holdings, LLC Charter Communications Holdings Capital Corporation CCH II, LLC CCH IICapital Corp. CCO Holdings, LLC CCO Holdings Capital Corp. (Exact name of registrants as specified in their charters) Delaware (State or Other Jurisdiction of Incorporation or Organization) 333-77499 43-1843179 333-77499-01 43-1843177 333-111423 03-0511293 333-111423-01 13-4257703 333-112593 86-1067239 333-112593-01 20-0259004 (Commission File Number) (I.R.S. Employer Identification Number) 12405 Powerscourt Drive St. Louis, Missouri 63131 (Address of principal executive offices including zip code) (314) 965-0555 (Registrants' telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On March 11, 2008,Charter Communications, Inc. ("Charter"), the indirect parent company of Charter Communications Holdings, LLC, Charter Communications CapitalCorporation, CCH II, LLC, CCH II Capital Corp., CCO Holdings, LLC and CCO Holdings Capital Corp.,announced that its subsidiary, Charter Communications Operating, LLC ("Charter Operating"), agreed to issue approximately $520 million principal amount of 10.875% senior second lien notes due 2014 ("the Notes").The purchase price of the Notes will be approximately 96.1% of the principal amount. The net proceeds of this proposed issuance will be used to repay, but not permanently reduce, the outstanding debt balances under the existing revolving credit facility of Charter Operating.The Notes will be sold to qualified institutional buyers in reliance on Rule 144A and outside the United States to non-U.S. persons in reliance on Regulation S. Charteralso announced that Charter Operating has arranged $500 million principal amount of incremental term loans (the "Incremental Term Loans") under the Charter Operating credit facilities.The net proceeds of the Incremental Term Loans will be used to reduce borrowings, but not commitments, under the revolving portion of the Charter Operating credit facilities and for general corporate purposes.Charter expects the closing of the Incremental Term Loans to occur in approximately one week. The press releases announcing the pricing of the Notes and the arranging of the
